Citation Nr: 0941258	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  99-13 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of an ear 
infection and ruptured ear drum, other than bilateral hearing 
loss or tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1952 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was last before the Board in June 2008 
when it was remanded for additional evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the Veteran does not currently have 
residuals of an ear infection or a ruptured ear drum.  


CONCLUSION OF LAW

Residuals of an ear infection and a ruptured ear drum were 
not incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in April 2003, 
February 2005 and September 2006 VCAA letters have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and adjudicated by 
this claim and the parties' respective obligations in this 
regard.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met. 
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the VCAA letters referenced above 
and he was also provided with notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issue on appeal in an October 2008 letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  A VA opinion with respect to the issue on appeal 
was obtained in 2008 and 2009.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the VA medical records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record and the statements of the appellant, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).   

The veteran's service treatment records are missing.  
Searches at the National Military Personnel Records Center 
(NPRC) indicated that the veteran's records were not found 
and were presumably lost in a fire in 1973.  The Board 
realizes that in such situations there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  In June 2009, 
the Veteran reported that he did not have any further 
evidence to submit in support of the claim.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Analysis

In May 1998, the Veteran submitted a claim of entitlement to 
service connection for residuals of an ear infection and 
ruptured ear drum.  The Board notes that service connection 
has already been granted for hearing loss and for tinnitus.  
Service connection has also be granted for squamous cell 
carcinoma of the left ear.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The Board finds that service connection is not warranted for 
residuals of an ear infection and ruptured ear drum.  As set 
out above, the service treatment records are missing and 
presumed lost.  The Board finds, however, that even if the 
Board concedes that the Veteran injured an ear drum and/or 
experienced infections in an ear during active duty, the 
claim must be still be denied as there is no competent 
evidence of a current disability.  

The clinical records associated with the claims file are 
silent as to complaints of, diagnosis of or treatment for ear 
infections and/or a ruptured ear drum.  

Reports of VA examinations failed to document the presence of 
chronic ear infections and/or a ruptured ear drum or 
residuals.  

At the time of a September 1998 VA audio examination, it was 
noted that the Veteran had a history of ear infections in 
1953 and an ear drum rupture.  The Veteran was unsure what 
caused the problem but he had no chronic ear infections 
recently.  Physical examination revealed normal tympanic 
membrane mobility bilaterally.  There was no evidence of 
tympanic membrane perforation at the time of the examination.  

A VA audio examination was conducted in July 2003.  The 
Veteran reported a past history of right ear drum ruptures 
which occurred in 1953.  

A VA audio examination was conducted in September 2007.  It 
was noted that there was no history of middle ear disease 
despite a tympanic membrane rupture in 1952.  The Veteran 
could not recall what side the rupture was on but reported it 
occurred while he was in the Nevada desert following an 
explosion.  

A VA physician wrote in September 2008 that he had examined 
the Veteran in June 2007.  The examiner opined that the 
cancer the Veteran had on his ear was more likely than not 
due to the radiation exposure that the Veteran had in 1953.  
The Board notes that service connection has been granted for 
squamous cell carcinoma of the left ear, effective from June 
5, 1998.  

In January 2009, a VA physician noted that physical 
examination revealed the tympanic membranes were intact.  It 
was noted that the left tympanic membrane had a monomeric 
tympanic membrane which denotes that at one time the Veteran 
had a perforated ear drum but this had healed completely.  
The examiner summarized by writing that the Veteran did not 
have a perforation of the tympanic membrane.  The tympanic 
membrane from the left ear was intact and had scar tissue 
from previous infections.  An addendum to the examination 
report was prepared in March 2009.  The examiner opined that 
the perforation the Veteran claimed to have in his left ear 
is not likely to be due to any damage that the Veteran had in 
service due to the fact that the tympanic membrane was intact 
at the time of the examination.  The examiner noted that, 
even though it had some scarring, the perforation had healed 
completely.  There was no damage.  

The Board finds that there is no competent evidence of record 
documenting the current existence of chronic ear infections 
nor is there competent evidence of the current existence of 
residuals of a perforated tympanic membrane.  The Veteran has 
denied the presence of chronic ear infections.  The examiner 
who conducted the most recent VA examination specifically 
noted that the perforated ear drum had healed completely.  In 
the absence of evidence of current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The only evidence of record which indicates that the Veteran 
currently experiences chronic ear infections or residuals of 
a perforated ear drum which was due to active duty service is 
the Veteran's own allegations.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Therefore, the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

While the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

In this case, the Veteran is competent to report that he has 
problems with his ears.  However, he is not competent to 
provide a diagnosis as to the cause of his ear problems nor 
is he competent to provide an etiological nexus between any 
current ear disorder and service as such assessment is not 
simple in nature.  See Jandreau; see also Woehlaert.  The 
Veteran's allegations of the presence and etiology of any 
current ear infection and/or perforation of the ear drum are 
without probative value.  

The Board notes there is no continuity of symptomatology from 
the time of discharge to the present.  The Veteran has not 
reported the presence of continuous ear symptomatology from 
the time of his discharge.  Furthermore, no health care 
professional has linked current ear disorders (other than 
hearing loss, tinnitus and carcinoma) to the Veteran's active 
duty service based on allegations of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997)

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


